Case 3:20-cv-00506-MMH-JBT Document 64 Filed 03/02/21 Page 1 of 2 PageID 560




                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


 JACQUELYN CRUSE, individually and on
 behalf of all others similarly situated,                    CASE NO.: 3:20-cv-506-J-34JBT

        Plaintiff,
 v.

 SPECLIALIZED LOAN SERVICING,
 LLC, and EXPERIAN INFORMATION
 SOLUTIONS, INC.,
      Defendants.
                             /

                               NOTICE OF SETTLEMENT
                      (As To Experian Information Solutions, Inc., Only)

       COME NOW, Plaintiff, JACQUELYN CRUSE, by and through undersigned counsel,
hereby provides notice that Plaintiff and Defendant, EXPERIAN INFORMATION SOLUTIONS,
INC., have reached a resolution of the dispute that is the subject of this lawsuit. The parties are
presently formalizing the terms of that resolution into a written settlement agreement and will file
an appropriate notice of dismissal (anticipated within 30 days) upon the completion of certain
obligations set forth in their agreement.
                                            Dated this 2nd day of March, 2021,

                                                 MAX STORY, P.A.

                                                 /s/ Max Story_____________
                                                 MAX STORY, ESQ.
                                                 Florida Bar No.: 527238
                                                 AUSTIN J. GRIFFIN, ESQ.
                                                 Florida Bar No.: 117740
                                                 328 2nd Avenue North, Suite 100
                                                 Jacksonville Beach, FL 32250
                                                 Telephone: (904) 372-4109
                                                 max@storylawgroup.com
                                                 Attorneys for Plaintiff
Case 3:20-cv-00506-MMH-JBT Document 64 Filed 03/02/21 Page 2 of 2 PageID 561




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 2, 2021, I electronically filed the foregoing with Clerk
of the Court using the CM/ECF. I also certify that the foregoing document is being served this
day on all counsel either via transmission of Notices of Electronic Filing generated by CM/ECF
or in some other authorized manner for those counsel or parties who are not authorized to receive
electronically Notice of Electronic Filing.
                                              /s/ Max Story, Esquire
                                              Florida Bar No. 527238
